Case: 1:20-cv-00028 Document #: 38-2 Filed: 05/29/20 Page 1 of 2 PagelD #:189

BrzzigRt Law Orrices, LLC

* 10254 5. WESTERN AVENUE
SUITE 2106
CHICAGO, ILLINOIS 60643

T: 773.681.9000
F: 773.881.8009

 

ATTORNEYS PARA
PARALEGAL
JAMES L. BIZZIERI www. Blezlerllaw.oom
E-MAIL: Jlbizziorl@bizzieriaw.oam Ee watt fpluniatisnerbe
. " { learlaw, aon

LEGAL ASSISTANT

CAYSTAL RAMOS
E-MAIL; ofamos@biztles|law.com

April 9, 2020

Robert Burke (via email only: burker@ibltd.com)
Catherine Gorman (via email only: gormane@bltd.com)
JOHNSON & BELL

33 W. Monroe Street, #2700

Chicago, IL 60603

RE: Pryor v. Target
Court No.:; 20 CV 28
Our File No.: 201242
Your File No.: 8378-20001

Bob/Katie:

I hope this letter finds you and your families safe and healthy! We are in receipt of your
client’s discovery responses and privilege log. Our responses will be forthcoming in short order,
While I have not had the opportunity to review the discovery responses yet, I did look at the
privilege log. Per my duty under FRCP Rule 37, would you please update/amend the log per FRCP
26(b)(5)? As to each document asserted to have a privilege, I am requesting the specific privilege
asserted as well as for the specifics as to communications, notes, and/or investigations, such as:
who was involved, the subject matter involved, when it occurred, where did it occur and why did

it occur.

“Fed. R.Civ.P. 26(b)(5) requires that, entries in a privilege log describe the documents in a
manner that allows the reader to assess the claim. The rule must be read in conjunction with long-
standing case law making it clear that the party asserting a privilege has the burden of establishing
ail of its elements on a document by document basis, and that privileges are narrowly construed.”
Surgery Ctr. at 900 N. Michigan Ave., LLC v. Am. Physicians Assurance Corp., Inc:, 317 F.R.D.
620, 632 (N.D. TIL, 2016),

Here, the Rule 26(b)(5) requirement has not been met as the privilege log itself is
insufficient because it improperly groups the documents and privileges together. There is no
discernable means by which I or this Court can assess the claims or identify what privilege are
being asserted over which documents, Faimess dictates here; and, Plaintiff should be entitled to
probe the substance of the investigation, notes (except those of counsel) and communications to
determine the sufficiency of these asserted privileges as well communications (except those with
counsel). Target should not be able to blanketly cloak the contents of the log under the secrecy of

privilege.

EXHIBIT

1 @

 

 
Case: 1:20-cv-00028 Document #: 38-2 Filed: 05/29/20 Page 2-of 2 PagelD #:190

Please let me know if you are amendable to this request. If you have any questions or
comments, please contact me to discuss. Stay safe!

Sincerely,
BIZZIERI LAW OFFICES, LLC

By: /s/ Jim Bizzieri
Jim Bizzieri

JEB/jap

 

 
